DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 11, and 18 are objected to because of the following informalities:  the claim does not end with a period. See MPEP 608.01(m). 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2020/0388004 A1) in view of Ricard (US 2021/0056730 A1).
Regarding claim 1, Zhang discloses a method of point cloud coding, executable by a processor (Paragraph 0021, processor executing instructions stored on a memory), comprising: receiving data corresponding to a point cloud; (Paragraph 0055, generating point clouds)	detecting one or more geometric features from among the received data corresponding to the point cloud (Paragraph 0056, detecting planes in the point clouds).	Zhang does not clearly disclose determining a representation for the one or more geometric features; and decoding the received data corresponding to the point cloud based on the determined representations, wherein the point cloud is reconstructed based on the decoded data.
	Ricard discloses a base layer representing a point cloud having geometry that can be decoded to provide a reconstructed point cloud (Paragraphs 0045-0046).
	Ricard’s technique of decoding a base layer representing a point cloud having geometry into a reconstructed point cloud would have been recognized by one of ordinary skill in the art to be applicable to the point cloud with detected planes of Zhang and the results would have been predictable in the decoding of a point cloud having detected plane geometry into a reconstructed point cloud. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Ricard discloses signaling each of the determined representations (Paragraph 0149, signaling information to the decoder).
Regarding claim 3, Zhang discloses wherein the geometric features comprise one or more of a line, a parabola, a circle, an eclipse, a plane, a cylinder, and a cube (Paragraph 0056, plane).
Regarding claims 8 and 15, similar reasoning as discussed in claim 1 is applied.
Regarding claims 9 and 16, similar reasoning as discussed in claim 2 is applied.
Regarding claims 10 and 17, similar reasoning as discussed in claim 3 is applied.
Claims 4, 5, 11, 12, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2020/0388004 A1) in view of Ricard (US 2021/0056730 A1) and further in view of Ricard et al. (US 2020/0296427 A1), hereinafter Ricard ‘427.
Regarding claim 4, Zhang in view of Ricard discloses all limitations as discussed in claim 1.	Zhang in view of Ricard does not clearly disclose wherein the representation for one or more of the detected geometric features is determined based on a flag being set to indicate whether a geometry line model is enabled or disabled.	Ricard ‘427 discloses an octree structure for a point cloud with binary flags associated with nodes of the octree that can indicate if points are included in cubes associated with the nodes for parts of the point cloud (Paragraph 0096).	Ricard ‘427’s octree with flags that indicate whether points are included or not in cubes associated with nodes of a point cloud would have been recognized by one of ordinary skill in the art to be applicable to the reconstruction of a decoded point cloud of 
Regarding claim 5, Zhang in view of Ricard discloses all limitations as discussed in claim 1.	Zhang in view of Ricard does not clearly disclose wherein the determined representations are quantized prior to the encoding.	Ricard ‘427 discloses octree-based encoding of geometry of a point cloud (Paragraph 0016).
	Ricard ‘427’s technique of octree-based encoding of a geometry of a point cloud would have been recognized by one of ordinary skill in the art to be applicable to the plane geometry of a point cloud of Zhang in view of Ricard and the results would have been predictable in the octree-based encoding of a plane geometry of a point cloud. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claims 11 and 18, similar reasoning as discussed in claim 4 is applied.
Regarding claims 12 and 19, similar reasoning as discussed in claim 5 is applied.


Allowable Subject Matter
Claims 6, 7, 13, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the prior art does not clearly disclose the method of claim 1, wherein the detected geometric feature is specified as a start point and an end point.
Regarding claim 7, the prior art does not clearly disclose the method of claim 1, wherein the detected geometric feature is specified as a start point and a direction vector.
Regarding claims 13 and 20, similar reasoning as discussed in claim 6 is applied.
Regarding claim 14, similar reasoning as discussed in claim 7 is applied.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cai et al. (US 2020/0258202 A1) discloses decoding a point cloud for reconstruction.	Boyce et al. (US 2020/0045348 A1) discloses reconstructing point cloud data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417.  The examiner can normally be reached on Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHI HOANG/Primary Examiner, Art Unit 2613